ANNUITY PAYMENTS AND TERMINATION VALUES PROVIDED BY THIS CONTRACT ARE VARIABLE AND ARE NOT GUARANTEED AS TO FIXED DOLLAR AMOUNT. 1. PRODUCT/CONTRACT INFORMATION By purchasing an ING Select Opportunities contract, you are automatically provided the Standard Death Benefit and the Minimum Guaranteed Withdrawal Benefit. If this application is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. Client Account Number (Broker-dealer use only.) 2. OWNER (If a trust is designated as the owner, complete the Certificate of Trust form and submit it with this application.) Name SSN/TIN Birth Date/Trust Date c Male c Female Street Address (PO boxes are not permitted.) City State ZIP Mailing Address (If different than above.) City State ZIP Country of Citizenship Country of Incorporation Phone E-mail Address JOINT OWNER (Not available with qualified plans. Joint ownership is not recommended for non-spousal relationships.) Name SSN Birth Date c Male c Female Street Address (PO boxes are not permitted.) City State ZIP Mailing Address (If different than above.) City State ZIP Country of Citizenship Phone Relationship to Owner E-mail Address 153504(10/09) Page 1 of 6 - Incomplete without all pages. Order #153504 03/15/2010 3. ANNUITANT(S) (Designate an annuitant below in the event that: 1) the individual owner is not the annuitant; 2) there is joint ownership; or 3) the owner is not a natural person. If an individual owner is named and an annuitant is not named below, the individual owner will be named as the annuitant. The owner is required to have an insurable interest in the life of the annuitant. As defined in more detail in the prospectus, an insurable interest means the owner has a lawful and substantial economic interest in the continued life of the annuitant.) Name Phone SSN Birth Date c Male c Female Street Address (PO boxes are not permitted.) City State ZIP Country of Citizenship Relationship to Owner c Contingent annuitant ( Provide the contingent annuitants name, SSN, birth date, gender, and street address in the Special Remarks area of Section 8.) 4. BENEFICIARY INFORMATION If you would like to designate a restricted beneficiary, complete the Restricted Beneficiary form and submit it with this application. Total percentage of primary beneficiary shares must equal 100%. Total percentage of contingent beneficiary shares must also equal 100%. If no percentages are listed, beneficiaries' shares will be distributed equally. Additional beneficiaries should be listed on a separate piece of paper that includes the owners signature and the date. Name Gender Birth Date/Trust Date SSN/TIN Relationship to Owner % Beneficiary Type Primary c Primary c Contingent c Primary c Contingent c Primary c Contingent c Primary c Contingent 5. PREMIUM AND PLAN TYPE Make all checks payable to ING Life Insurance and Annuity Company. Complete either the nonqualified or the qualified section, not both. Premium: $ and/or Estimated Amount of Transfer(s)/1035 Exchange(s): $ NONQUALIFIED - SOURCE OF FUNDS: c New Purchase (money with application) c 1035 Exchange c Transfer from money market account, CD or mutual fund QUALIFIED - SOURCE OF FUNDS: c New Purchase (money with application) c Contribution for tax year c Rollover c Transfer Type of IRA Applied For: c Traditional IRA c Roth IRA c SEP-IRA 6. OPTIONAL PROGRAMS Please see Section 10 for Allocation Selection. AUTOMATIC REBALANCING (To enroll in this program, select the box below with the appropriate frequency.) I authorize automatic rebalancing of my portfolio: c Quarterly c Semi-Annually c Annually Automatic rebalancing cannot be elected if you participate in dollar cost averaging. Any subsequent transfer, add-on or partial withdrawal you direct, other than on a pro rata basis, will terminate this program. 153504(10/09) Page 2 of 6 - Incomplete without all pages. Order #153504 03/15/2010 6. OPTIONAL PROGRAMS (CONTINUED) TRANSFER AUTHORIZATION By checking the box below and signing this form, you authorize the Company to act upon transfer instructions, given by electronic means, voice command, or otherwise from the producer(s) named in Section 9 or the individual named below not registered with the Financial Industry Regulatory Authority (FINRA), upon furnishing their Social Security number or alternative identification number. Neither the Company nor any person the Company authorizes will be responsible for any claim, loss, liability or expense in connection with instructions received by electronic means, voice command, or otherwise from such person if the Company acts in good faith in reliance upon this authorization in connection with instructions received. The Company will continue to act upon this authorization until 1) the producer(s) named in Section 9 are no longer affiliated with the broker-dealer under which your contract was purchased; or 2) you notify the Company by phone or in writing. The Company may discontinue or limit this privilege at any time. c I authorize the Company to act upon transfer instructions given by my producer(s) or a nonregistered individual named below. To provide a nonregistered individual with transfer authorization, please complete the following. If the individuals Social Security number is not provided, the individual will not be authorized. Name SSN/TIN Name SSN/TIN 7. IMPORTANT INFORMATION AND STATE REQUIRED NOTICES To help the government fight the funding for terrorism and money-laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. What this means for you  when you apply for an annuity, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask to see your drivers license or other identifying documents. If you wish to have a more detailed explanation of our information practices, please write to: Customer Service Center, ING Annuities, 909 Locust Street, Des Moines, IA 50309- Pursuant to federal law (the Defense of Marriage Act of 1996), certain favorable federal tax treatment available to opposite-sex spouses is not available to same-sex spouses. For instance, federal tax law allows a surviving spouse who is designated the beneficiary under an annuity to continue the annuity when the owner dies. This alternative death benefit option is not available to a same-sex spouse beneficiary. If you are a same-sex spouse, we suggest that you consult with a tax advisor prior to purchasing an annuity contract, such as this one, which provides spousal benefits. Below are notices that apply only in certain states. Please read the following carefully to see if any apply in your state. Arkansas, Louisiana, Maine, New Mexico, Ohio, Oklahoma, Tennessee, Washington, West Virginia: Any person who knowingly and with intent to injure, defraud or deceive any insurance company, submits an application for insurance containing any materially false, incomplete, or misleading information, or conceals for the purpose of misleading, any material fact, is guilty of insurance fraud, which is a crime and in certain states, a felony. Penalties may include imprisonment, fine, denial of benefits, or civil damages. Arizona: On receiving your written request, we will provide you with information regarding the benefits and provisions of the annuity contract for which you have applied. If you are not satisfied, you may cancel your contract by returning it within 10 days, or within 30 days if you are 65 years of age or older on the date of the application for the annuity, after the date you receive it. Any premium paid for the returned contract will be refunded without interest. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policy holder or claimant for the purpose of defrauding or attempting to defraud the policy holder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado Division of Insurance within the Department of Regulatory Agencies. District of Columbia: WARNING: It is a crime to provide false or misleading information to an insurer for the purpose of defrauding the insurer or any other person. Penalties include imprisonment and/or fines. In addition, an insurer may deny insurance benefits, if false information materially related to a claim was provided by the applicant. Florida: ANY PERSON WHO KNOWINGLY AND WITH INTENT TO INJURE, DEFRAUD, OR DECEIVE ANY INSURER FILES A STATEMENT OF CLAIM OR AN APPLICATION CONTAINING ANY FALSE, INCOMPLETE, OR MISLEADING INFORMATION IS GUILTY OF A FELONY OF THE THIRD DEGREE. Kentucky: Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance containing any materially false information or conceals, for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime. Maryland: Any person who knowingly and willfully presents a false or fraudulent claim for payment of a loss or benefit or who knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. New Jersey: Any person who includes any false or misleading information on an application for an insurance policy is subject to criminal and civil penalties. Pennsylvania: Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties. Virginia: Any person who, with the intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement may have violated the state law. 153504(10/09) Page 3 of 6 - Incomplete without all pages. Order #153504 03/15/2010 8. ACKNOWLEDGEMENTS AND SIGNATURES (Please read carefully.) SIGNATURE REQUIRED BELOW! THIS ENTIRE SECTION MUST BE COMPLETED FOR YOUR APPLICATION TO BE PROCESSED IN GOOD ORDER. REPLACEMENT (If either question below is answered Yes, you must complete any state-required replacement forms, as applicable, and submit them with this application.) 1. Do you currently have any existing individual life insurance policies or annuity contracts? (If Yes, complete the state-required replacement form(s) and provide details below.) c Yes c No 2. Will this contract replace any existing individual life insurance policies or annuity contracts? (If Yes, complete the state-required replacement form(s) and provide details below.) c Yes c No Company Policy/Contract # Company Policy/Contract # SPECIAL REMARKS By signing below, I acknowledge receipt of the prospectus. My signature also serves as a representation that: (a) all statements and answers in this form, which include my allocation instructions indicated in Section 10, are complete and true to the best of my knowledge and belief and may be relied upon in determining whether to issue the applied for annuity; and (b) the owner has an insurable interest, as defined above and in more detail in the prospectus, in the life of the annuitant. Only the owner and the Company have the authority to modify this form. After reviewing my financial information, I believe this contract is suitable and will meet my financial goals and objectives. I understand that the contract value and variable annuity payments may increase or decrease depending on the results of the variable sub-accounts, and that no minimum contract value or variable annuity payment is guaranteed. I understand that when based on the investment experience of the variable separate account, the variable annuity cash surrender values may increase or decrease on any day and that no minimum value is guaranteed. I understand that Individual Retirement Accounts (IRAs) already provide tax deferral like that provided by the contract. For an additional cost, this contract provides additional features and benefits, including death benefits and the ability to receive a lifetime income. I understand that I should purchase an annuity contract only if I have taken into account the cost of these features and benefits. The death benefit is the greater of the accumulation value or premium(s) paid adjusted pro rata for withdrawals. The death benefit allocated to the variable sub-accounts will be automatically reallocated to ING Money Market upon the date we receive proof of death. I understand that any withdrawals taken prior to age 65 or in excess of the then current maximum annual withdrawal (MAW) will result in a pro rata reduction to the benefit base and the future MAW. I also understand that the MAW schedule will be determined upon the first withdrawal (including any withdrawal to satisfy RMD requirements), which may prevent the participation in a higher MAW schedule. Additional information about the contract can be found in the prospectus. TAXPAYER CERTIFICATION Under penalties of perjury, my/our signature(s) certifies/certify that: 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me). 2. I am not subject to backup withholding because (a) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (b) the IRS has notified me that I am no longer subject to backup withholding. 3. I am a U.S. citizen or U.S. resident alien. The IRS does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. ¬
